Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
 
 
Reasons for Allowance

        The following is an examiner's statement of reasons for allowance: 



Mahler et al. (U.S. Pub. No. 20180049472) is the closest known prior art and shows (cover sheet) a heating chamber (130; cover sheet) inside the tube 150 and adjacent the base 129, gap layer (near lead line 140), but it does not show a material chamber connected to the heating chamber by a filter unit as claimed in claim 1.  The location of the filter unit in combination with the gap layer and other claimed structure is not shown in a single prior art document and the examiner does not know of a reasonable rational to combine the art such that the structure would have been obvious to one of ordinary skill in the art.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."



Conclusion

        The prior art listed on PTO form 892 that is made of record and not relied upon is considered pertinent to applicant's disclosure because it shows the state of the art with respect to applicant’s claimed invention.  For example, Alston et al. (U.S. Publication No.  20200145352) shows (fig. 5A) a chamber 555 that receives hot air and flows the hot air over vaporizable material 588 (fig. 5B) and into the mouthpiece 130 (fig. 1 and 530 of fig. 5A), but it does not show a material chamber connected to the heating chamber by a filter unit as claimed in claim 1.  Xu et al. (U.S. Publication No.  20210084975) in fig. 4a shows a filter screen 42, but it does not show a material chamber connected to the heating chamber by a filter unit as claimed in claim 1.  Mielordt (U.S. Pat. No. 5819756) shows a device that uses heated air (abstract lines 8-10) that heats a substance that is not liquid. The substance is shredded, granulated or otherwise crushed (abstract, line 4).  Reevell (U.S. Publication No.  20210378318) in para. 77 teaches that structure 128 is not a filter, it is an aerosol substrate 128.

           Any inquiry concerning this communication or earlier communications from the examiner should be directed to James R. Harvey whose telephone number is 571-272-2007.  The examiner can normally be reached from 7:00 A.M. to 3:00 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached at 571-272-2078.
        Applicant is encouraged to send correspondence through the USPTO fax number 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/James Harvey/
James Harvey
Primary Examiner 
February 10, 2022